          Case 2:20-cv-00689-APG-EJY Document 11 Filed 05/11/20 Page 1 of 1



 1                             UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3 KRISTINE D’ARIENZO,                                  Case No.: 2:20-cv-00689-APG-EJY

 4          Plaintiff                               Order Denying Motion to Dismiss as Moot

 5 v.                                                             [ECF No. 9]

 6 NEUBLOC, LLC, et al.,

 7          Defendants

 8         In light of the amended complaint (ECF No. 10),

 9         I ORDER that the motion to dismiss (ECF No. 9) is DENIED as moot because it is

10 directed at the original complaint.

11         DATED this 11th day of May, 2020.

12

13
                                                      ANDREW P. GORDON
                                                      UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19

20

21

22

23
